
	

113 HR 5430 IH: Nineveh Plain Refugee Act of 2014
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5430
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2014
			Mr. Vargas (for himself and Mr. Rooney) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Secretary of State, in consultation with the Secretary of Homeland Security, to
			 establish processes for certain aliens located in Iraq, Saudi Arabia,
			 Lebanon, Jordan, Kuwait, Turkey, or Syria to apply for admission to the
			 United States as refugees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Nineveh Plain Refugee Act of 2014.
		2.In-country processes for certain aliens applying for refugee status
			(a)In-Country processesThe Secretary of State, in consultation with the Secretary of Homeland Security, shall establish or
			 use existing processes in Iraq, Saudi Arabia, Lebanon, Jordan, Kuwait,
			 Turkey, and Syria through which an alien who is located in such a country
			 and described in section 3(b) may apply and interview for admission to the
			 United States as a refugee under section 207 of the Immigration and
			 Nationality Act (8 U.S.C. 1157). Such an alien shall be considered a
			 refugee of special humanitarian concern eligible for Priority 2 processing
			 under the refugee resettlement priority system.
			(b)Suspension of in-Country processes
				(1)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, may suspend the
			 processes under subsection (a) in a foreign country listed in subsection
			 (a) for a period not to exceed 90 days, if the Secretary determines that
			 such a suspension is appropriate.
				(2)ExtensionThe Secretary of State, in consultation with the Secretary of Homeland Security, may extend a
			 suspension under paragraph (1) upon notification to the Committee on the
			 Judiciary of the House of Representatives, the Committee on Foreign
			 Affairs of the House of Representatives, the Committee on the Judiciary of
			 the Senate, and the Committee on Foreign Relations of the Senate.
				(3)ReportThe Secretary of State shall submit to the committees listed in paragraph (2) a report that
			 describes the reason for each suspension and extension under this
			 subsection.
				3.Aliens eligible to apply for admission to the United States as a refugee using in-country processes
			(a)In generalIn the case of an alien who is within a category of aliens established under subsection (b), the
			 alien may establish, for purposes of admission as a refugee under section
			 207 of the Immigration and Nationality Act (8 U.S.C. 1157), that the alien
			 has a well-founded fear of persecution on account of race, religion,
			 nationality, membership in a particular social group, or political opinion
			 by asserting such a fear and asserting a credible basis for concern about
			 the possibility of such persecution.
			(b)Establishment of categoriesFor purposes of subsection (a), the Secretary of State, in consultation with the Secretary of
			 Homeland Security, shall establish one or more categories of aliens who
			 are or were nationals or residents of a territory controlled by the group
			 commonly known as the Islamic State of Iraq and the Levant (or any
			 successor name) in Iraq, Saudi Arabia, Lebanon, Jordan, Kuwait, Turkey, or
			 Syria and who share common characteristics that identify them as targets
			 of persecution in that country on account of race, religion, nationality,
			 membership in a particular social group, or political opinion.
			(c)Exclusion from numerical limitationsAliens provided Priority 2 processing under the refugee resettlement priority system under this
			 section shall not be counted against any numerical limitation under
			 section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for
			 fiscal years 2014 and 2015.
			(d)Eligibility for admission as refugeeNo alien shall be denied the opportunity to apply for admission under this section solely because
			 such alien qualifies as an immediate relative or is eligible for any other
			 immigrant classification.
			(e)Written reasons for denials of refugee statusEach decision to deny an application for refugee status of an alien under this section shall be in
			 writing and shall state, to the maximum extent feasible, the reason for
			 the denial.
			(f)Permitting certain aliens within categories To reapply for refugee statusEach alien described in subsection (b) who after, June 1, 2014, and before the date of the
			 enactment of this Act was denied refugee status shall be permitted to
			 reapply for such status. Such an application shall be determined taking
			 into account the application of this Act.
			(g)Protection of aliensIn the case that the Secretary of State, in consultation with the Secretary of Homeland Security,
			 determines that an alien who is located in a foreign country listed in
			 section 2(a) and described in subsection (b) who has applied for admission
			 to the United States as a refugee under section 207 of the Immigration and
			 Nationality Act (8 U.S.C. 1157) using the processes under this Act is in
			 imminent danger, the Secretary shall make a reasonable effort to provide
			 such alien with protection or the immediate removal from that country.
			4.Reports
			(a)Initial reportNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in
			 consultation with the Secretary of Homeland Security, shall submit to the
			 Committee on the Judiciary of the House of Representatives, the Committee
			 on Foreign Affairs of the House of Representatives, the Committee on the
			 Judiciary of the Senate, and the Committee on Foreign Relations of the
			 Senate a report containing plans to expedite the processing of
			 applications for admission to the United States as refugee under section
			 207 of the Immigration and Nationality Act (8 U.S.C. 1157) of aliens
			 described in section 3(b) who apply for admission using the processes
			 under the Act, including information relating to—
				(1)expediting the processing of such refugees for resettlement, including through temporary expansion
			 of the Refugee Corps of United States Citizenship and Immigration
			 Services;
				(2)increasing the number of personnel of the Department of State and the Department of Homeland
			 Security devoted to the processing of such applications;
				(3)enhancing existing systems for conducting background and security checks of such aliens; and
				(4)the projections of the Secretary for the number of refugee interviews that will be conducted in
			 each foreign country listed in section 2(a) in each month of fiscal years
			 2015 and 2016.
				(b)Annual reportNot later than 120 days after the date of the enactment of this Act, and annually thereafter
			 through 2016, the Secretary of State, in consultation with the Secretary
			 of Homeland Security, shall submit to Congress an unclassified report,
			 with a classified annex if necessary, which includes—
				(1)an assessment of the financial, security, and personnel considerations and resources necessary to
			 carry out the provisions of this Act;
				(2)the number of aliens described in section 3(b);
				(3)the number of such aliens who have applied for admission to the United States as a refugee under
			 section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) using
			 the processes under this Act; and
				(4)in the case of such applications pending for longer than 180 days, the reason that refugee status
			 has not been granted in each such case.
				
